Case 1:19-mc-00105-RM Document 20 Filed 12/06/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


                      STATE RESPONDENTS’ MOTION FOR SETTING
                             OF EVIDENTIARY HEARING


       Respondents State of Colorado Board of Pharmacy and Patty Salazar, in her official

capacity as Executive Director of the Colorado Department of Regulatory Agencies (herein,

“State Respondents”), through their undersigned counsel, respectfully move for the setting of an

evidentiary hearing in conjunction with the Court’s consideration of the petition by Petitioner

United States Department of Justice, Drug Enforcement Administration (herein, “DEA”) seeking

enforcement of two administrative subpoenas issued by the DEA to the Colorado Prescription

Drug Monitoring Program (“PDMP”).

       Undersigned counsel has conferred with counsel for the parties concerning this request,

and he is authorized to state the following: (1) the DEA currently opposes the setting of an

evidentiary hearing in this matter but reserves the right to change its position on the need for an

evidentiary hearing once the agency has had an opportunity to review the State Respondents’



                                                  1
Case 1:19-mc-00105-RM Document 20 Filed 12/06/19 USDC Colorado Page 2 of 5




opposition brief, and, (2) third-party respondent Appriss, Inc. (“Appriss”) has no objection to the

request for an evidentiary hearing as long as Appriss will not be required to provide a corporate

representative to appear at the hearing or provide testimony and does not waive its right to object

to any such request.

       In support of this request, the State Respondents state as follows:

       1.      As framed by the State Respondent’s submissions today, the dispute in this case is

exceedingly narrow: whether, under the Fourth Amendment, the DEA should obtain more than

14,000 patient names (and other identifying information) as part of the production of more than

200,000 prescription records from the PDMP database for the two at-issue pharmacies.

       2.      In the request for nearly six years of PDMP data on these two pharmacies, the

DEA supported its petition with a forty-four paragraph, twenty-page declaration from a

Diversion Program Manager. (Hamilton Declaration, Dkt. No. 1-1.) Ms. Hamilton made

numerous factual contentions concerning the DEA’s need for patient identities, including, for

example, that the PDMP’s database is “narrowly tailored” (id. at 6, ¶ 19); that the PDMP’s data

on a patient’s identity is necessary to facilitate the DEA’s cross-referencing with individuals who

are known to have died from an overdose (id. at 9, ¶ 27); and, that patient-identifying

information is “necessary” to make the DEA’s “automated analysis effective and

comprehensive.” (Id. at 10, ¶ 30.) Other unsupported assertions are scattered elsewhere

throughout Ms. Hamilton’s declaration. (E.g., id. at 6-10.)

       3.      Ms. Hamilton’s declaration testimony in a cold, paper record has not been tested

by cross-examination, nor have her assertions been exposed to any credibility determinations

from this Court. In a case such as this, where the privacy interests of more than 14,000 patients

are at stake, involving more than 200,000 prescriptions (substantial portions of which have no



                                                 2
Case 1:19-mc-00105-RM Document 20 Filed 12/06/19 USDC Colorado Page 3 of 5




law enforcement significance), it would be a miscarriage of the Court’s truth-seeking function

were it to render its decision without an evidentiary hearing. See, e.g., F.T.C. v. Atl. Richfield

Co., 567 F.2d 96, 106 n.22 (D.C. Cir. 1977) (“These subpoena enforcement proceedings must be

adversarial in character and, as the Fifth Circuit noted, afford ‘an adequate opportunity to raise

all objections to (the) administrative subpoena.’ Atl. Richfield Co. v. F.T.C., 546 F.2d 646, 650

n.5 (1977), citing cases. Depending on the circumstances of the case, this adversary proceeding

may take the form of an evidentiary hearing, oral arguments without the taking of evidence, or,

as is doubtless the appropriate course in many applications for enforcement orders, consideration

based on the papers submitted by the parties to the court.”); Sec. & Exch. Comm'n v. Marin, No.

1:19-MC-20493-UU, 2019 WL 3430486, at *2 (S.D. Fla. May 31, 2019) (describing evidentiary

hearing held in conjunction with request to enforce S.E.C. administrative subpoena).

       4.      The State Respondents anticipate that the requested evidentiary hearing would be

brief, with the declarations of both the Petitioner’s and State Respondents’ witnesses serving as

those witnesses’ direct testimony, to be supplemented by any additional direct testimony that

might be made necessary by the briefing, and then cross-examination from either side. 1

       5.      Finally, in light of the significant public issues raised by the DEA’s petition, a

public hearing would serve a public interest by allowing the public to observe the Court’s

exercise of due process concerning this important matter.

       WHEREFORE, the State Respondents respectfully request that the Court set an

evidentiary hearing in this matter at the Court’s convenience.




       1
         The State Respondents concur with Appriss’ view that no corporate witness from
Appriss should be required for the requested evidentiary hearing, largely because the State
Respondents believe Appriss is not a proper party to this proceeding and has no independent
authority to release PDMP data without approval and direction from the State of Colorado.

                                                  3
Case 1:19-mc-00105-RM Document 20 Filed 12/06/19 USDC Colorado Page 4 of 5




DATED at Denver, Colorado this 6th day of December, 2019.



                                         PHILIP J. WEISER
                                         Colorado Attorney General


                                         /s/ Christopher P. Beall
                                         CHRISTOPHER P. BEALL
                                         Deputy Attorney General

                                         Pamela D. Jackson
                                         Krista F. Batchelder
                                         Robert C. Staley
                                         Colorado Department of Law
                                         1300 Broadway, 8th Floor
                                         Denver, Colorado 80203
                                         720-508-6413
                                         christopher.beall@coag.gov




                                            4
Case 1:19-mc-00105-RM Document 20 Filed 12/06/19 USDC Colorado Page 5 of 5




                                  CERTIFICATE OF SERVICE


       This is to certify that on this 6th day of December, 2019 I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following email addresses:

   Cory J. Skolnick
   cskolnick@fbtlaw.com

   Thomas C. Gleason
   tgleason@fbtlaw.com

   Kevin Traskos
   Kevin.traskos@usdoj.gov

   David Moskowitz
   David.moskowitz@usdoj.gov




                                               /s/ Christopher P. Beall
                                               CHRISTOPHER P. BEALL
                                               Deputy Attorney General

                                               Pamela D. Jackson
                                               Krista F. Batchelder
                                               Robert C. Staley
                                               Colorado Department of Law
                                               1300 Broadway, 8th Floor
                                               Denver, Colorado 80203
                                               720-508-6413
                                               christopher.beall@coag.gov
